Citation Nr: 0216428	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for Charcot-Marie Tooth 
syndrome, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from May 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

On the veteran's substantive appeal, VA Form 9, received at 
the RO in September 2000, she requested a BVA hearing at a 
local VA office before a member of the Board.  In October 
2000, the veteran submitted a statement indicating that she 
would like to withdraw her request for a hearing.  See 
38 C.F.R. § 20.702(e).  There are no other outstanding 
hearing requests of record.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The veteran's Charcot-Marie Tooth syndrome is currently 
manifested by impairment of the right tibial nerve, muscle 
atrophy of both lower extremities, decreased touch and 
pinprick in the lower extremities, absent ankle reflexes, and 
difficulty with balance.


CONCLUSION OF LAW

The criteria for a 60 percent rating for Charcot-Marie Tooth 
syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991& Supp. 2002); 38 C.F.R. §§ 3.102, 4.3, 4.124a, 
Diagnostic Codes 8023, 8520 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that her 
service-connected Charcot-Marie Tooth syndrome has worsened, 
and that she should be assigned a higher disability rating.

As a preliminary matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (presently codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

A review of the file reveals that the RO briefly referenced 
the VCAA in a May 2002 supplemental statement of the case 
(SSOC).  To the extent that the RO did not fully consider the 
applicability of the VCAA in this appeal, the Board finds 
that the requirements under the VCAA were met, as explained 
in more detail below.  As such, there is no prejudice in 
proceeding with adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file reveals that in October 2002, the Board sent the 
veteran a letter notifying her of the VCAA as it impacts her 
appeal.  That letter informed the veteran of VA's duty to 
notify her of evidence needed to substantiate and complete 
her claim, as well as VA's duty to assist her in obtaining 
evidence necessary to establish her claim.  Additionally, the 
letter notified the veteran of what VA would do to help her 
establish her claim, as well as what she needed to do.  The 
Board finds that the foregoing letter satisfies the duty to 
notify the veteran under the VCAA.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains the veteran's service medical records, VA 
treatment records, and one private treatment record.  The 
veteran was afforded two VA examinations in connection with 
this appeal, and copies of those examination reports are in 
the record.  A statement was received from the veteran in 
June 2002, in which she stated that she had only relied on VA 
doctors, and had not consulted a private doctor.  As noted in 
the Introduction to this decision, the veteran had requested 
a hearing in this appeal, but she later withdrew that 
request.  As noted above, in October 2002, the Board sent the 
veteran a letter informing her of the evidence needed to 
substantiate his claim, and requesting additional information 
in connection with her claim, if she had any.  The veteran 
was given 30 days to respond to that letter, but no response 
was received from the veteran.  In short, the Board finds 
that the duty to assist the veteran was satisfied, and the 
case is ready for appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

A review of the history of this appeal is as follows.  In an 
October 1987 rating decision, the veteran was awarded service 
connection for Charcot-Marie Tooth syndrome, hereditary 
motorsensory neuropathy, and a 30 percent rating was assigned 
from June 1987.  In December 1998, the veteran initiated a 
claim for an increased rating for her Charcot-Marie Tooth 
syndrome disability, which is the subject of this appeal.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

A review of the medical evidence of record reveals the 
following.  A September 1989 private medical record from John 
S. Scott, M.D., indicates that the veteran had no organic 
cerebral or cranial nerve abnormalities.  Her tendon reflexes 
were present and symmetrical in both upper and lower 
extremities.  She had mild distal hypesthesia in her legs and 
some muscle atrophy below the legs, but no fasciculations.  
She had difficulty heel walking, and could do deep knee bends 
if she stood on her toes.  At that time, the veteran felt 
that her symptoms had slowed considerably.  

In a December 1998 VA examination, the veteran was noted to 
have bilateral calf muscle atrophy.  She underwent a VA 
examination for neurological disorders in April 1999.  The 
veteran was working at Wal-Mart, and indicated that her job 
required her to walk around the store a lot.  She felt that 
she was having more problems because of pain in her legs, and 
she felt that she had lost muscles in her lower extremities.  
Upon motor examination, the veteran had mild atrophy of the 
muscles in her legs, but there was no significant atrophy of 
her intrinsic hand muscles.  Her strength was 5/5 in both the 
upper and lower extremities, although dorsi and plantar 
flexion of her ankles was 4+ bilaterally.  There were no 
fasciculations.  On sensory examination, she had mildly 
decreased touch and pinprick in stocking-like distribution 
involving both lower extremities.  Her gait was described as 
"essentially normal."  She could tandem walk, but she had 
difficulties walking on her tiptoes or heels, due to balance.  
The examiner opined that there had been some worsening of her 
symptoms in the last few years.  He suggested that she may 
have to cut down on her working hours to help with her 
symptoms.  

In November 2000, the veteran underwent a VA examination for 
peripheral nerves.  She was examined by the same physician 
who conducted the April 1999 VA examination.  The veteran 
reported that her symptoms were gradually getting worse.  She 
indicated that she had to use her arms to help pull herself 
up stairs.  She also continued to have pain in her legs.  She 
had been using arch supports for quite some time, and if she 
didn't have them she would have problems with her balance and 
experience pain.  Motor examination revealed atrophy of her 
calf muscles bilaterally, which appeared slightly worse than 
on her last examination.  The examiner referred to it as 
moderate atrophy.  There was also possible mild atrophy of 
the anterior tibialis muscle.  There was no significant 
change in muscle tone, and there were no fasciculation.  Her 
strength in the lower extremities was 5/5 proximally, and 
4/5.  Dorsi and plantar flexion of her ankles was 4/5 
bilaterally.  On sensory examination, she had decreased touch 
and pinprick in stocking-like distribution involving both 
lower extremities.  Ankle reflexes were absent.  On 
ambulation, she appeared to have a little more difficulty 
with her balance.  She had difficulty with tandem walking 
because of tendency to lose her balance.  Nerve conduction 
studies showed mild prolongation of right tibial nerve distal 
latency with the rest of the nerve conduction studies within 
normal limits.  The examiner opined that the veteran had mild 
deterioration of her balance since her last examination in 
April 1999, and he did not believe she would have any 
improvement in her symptoms.  

The veteran is presently assigned a 30 percent rating for 
Charcot-Marie Tooth syndrome under 38 C.F.R. § 4.124a, 
Diagnostic Code 8023, which assigns a minimum rating of 30 
percent for residuals of progressive muscular atrophy.  A 
note to that diagnostic code indicates that when ratings in 
excess of the prescribed minimum is assigned, the diagnostic 
codes utilized as a bases of evaluation be cited, in addition 
to the codes identifying the diagnoses.  Based on the medical 
evidence in this case, the Board finds that consideration of 
a higher rating for the veteran's Charcot-Marie Tooth disease 
is warranted under the rating criteria for evaluating 
Diseases of the Peripheral Nerves.  Some of the potentially 
applicable diagnostic codes for peripheral nerves are listed 
below.

Impairment of the sciatic nerve is rated under 38 C.F.R. § 
124a, Diagnostic Code 8520.  A 10 percent rating is assigned 
for mild incomplete paralysis; a 20 percent for moderate 
incomplete paralysis; a 40 percent for moderately severe 
incomplete paralysis; and a 60 percent rating for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis, manifested 
by the following:  the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost. 

Impairment of the external popliteal nerve (common peroneal) 
is rated under 38 C.F.R. § 124a, Diagnostic Code 8521.  A 10 
percent rating is assigned for mild incomplete paralysis; a 
20 percent rating is assigned for moderate incomplete 
paralysis; and a 30 percent rating is assigned for severe 
incomplete paralysis.  A 40 percent rating is assigned for 
complete paralysis, manifested by:  foot drop and slight drop 
of first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes. 

Impairment of the internal popliteal nerve (tibial) is rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8524.  A 10 percent 
rating is assigned for mild incomplete paralysis; a 20 
percent rating is assigned for moderate incomplete paralysis; 
and a 30 percent rating is assigned for severe incomplete 
paralysis.  A 40 percent rating is assigned for complete 
paralysis, manifested by:  plantar flexion lost, frank 
adduction of foot impossible, flexion and separation of toes 
abolished; no muscle in sole can move; in lesions of the 
nerve high in popliteal fossa, plantar flexion of foot is 
lost. 

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Upon a review of the medical evidence of record, it is 
evident that the veteran's disability has worsened since she 
was first awarded service connection in 1987, and as such, 
the Board finds that an increased rating is warranted.  As 
noted earlier, although the veteran is presently assigned the 
highest rating available under Diagnostic Code 8023, a note 
to 38 C.F.R. § 4.124a indicates that other diagnostic codes 
may be utilized as a bases of evaluation, when ratings in 
excess of the prescribed minimum are warranted.  In the 
present case, the medical evidence of record indicates that 
the veteran's symptoms include impairment of the right tibial 
nerve, muscle atrophy of both lower extremities, decreased 
touch and pinprick in the lower extremities, absent ankle 
reflexes, and difficulty with balance.  As such, the Board 
finds it appropriate to consider a higher rating under the 
criteria for evaluating Diseases of the Peripheral Nerves, 
discussed above. 

The medical evidence of record indicates that November 2000 
nerve conduction studies revealed no significant 
abnormalities, except that right tibial nerve distal latency 
was mildly prolonged.  The tibial nerve is listed in 
Diagnostic Codes 8523, 8524, and 8525.  However, the highest 
rating available under Diagnostic Codes 8523 and 8525 is 30 
percent, which is the same rating that the veteran presently 
has.  Diagnostic Code 8524 allows for a 40 percent rating if 
there is evidence of complete paralysis of the internal 
popliteal nerve (tibial), manifested by:  plantar flexion 
lost, frank adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in sole can move; in 
lesions of the nerve high in popliteal fossa, plantar flexion 
of foot is lost.  In the present case, the Board is unable to 
find that the veteran manifests complete paralysis of her 
lower extremities, as she is still able to walk, and still 
has movement of her feet.  As such, the Board does not find 
that a 40 percent rating under Diagnostic Code 8524 is 
appropriate.  

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 8520, which rates sciatic 
nerve impairment.  There are no specific findings in the 
record pertaining to the veteran's sciatic nerve.  
Nevertheless, the Board finds that it is appropriate to 
assign a higher rating under Diagnostic Code 8520 by analogy, 
as the veteran's symptoms are consistent with symptoms listed 
in that diagnostic code.  See 38 C.F.R. § 4.20.  The medical 
evidence clearly reflects that the veteran has atrophy of her 
lower extremity muscles.  The most recent VA examination of 
record, dated in November 2000, describes the muscle atrophy 
of the calf muscles as moderate, with mild muscle atrophy of 
the anterior tibialis muscles.  The Board notes that 
Diagnostic Code 8520 specifically contemplates muscle 
atrophy.  Diagnostic Code 8520 also contemplates impairment 
of foot movement, and impairment of muscles below the knee.  
As noted earlier, the veteran's primary symptoms (in addition 
to muscle atrophy) include decreased touch and pinprick in 
the lower extremities, absent ankle reflexes, weakness and 
difficulty with balance.  The Board finds that resolving any 
reasonable doubt in the veteran's favor, a 60 percent rating 
is warranted by analogy to Diagnostic Code 8520, based on the 
foregoing symptoms.  The Board does not find that a rating in 
excess of 60 percent is warranted under Diagnostic Code 8520, 
as the veteran does not have complete paralysis of her lower 
extremities.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
Charcot-Marie Tooth syndrome, including any effects on the 
veteran's earning capacity and her ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with a 
60 percent rating for Charcot-Marie Tooth syndrome, but no 
higher.  Should the veteran's disability picture change in 
the future, she may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
a higher rating.  The Board has considered the benefit of the 
doubt rule in this case, and has applied it where 
appropriate.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Finally, the Board does not find that consideration of an 
extra-schedular rating is appropriate in this case.  Evidence 
in the claims file indicates that as of June 2002, the 
veteran was employed as a postal clerk.  The Schedule for 
Rating Disabilities is premised on the average impairment in 
earning capacity resulting from service-connected diseases 
and injuries and their residuals.  38 C.F.R. § 4.1.  In the 
present case, the Board finds that the effects of the 
veteran's Charcot-Marie Tooth syndrome is reflected in the 
currently assigned 60 percent rating.  Moreover, there is no 
evidence in the record, nor is it specifically contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's disability.  As such, the Board finds 
no basis to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, the criteria for a 60 percent rating for 
Charcot-Marie Tooth syndrome have been met.  



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

